PER CURIAM.
The mandate of the Supreme Court of the United States (57 S.Ct. 799, 81 L.Ed. —) directing that the judgment of this court heretofore entered on November 18, 1936 [87 F.(2d) 1000] be reversed, and that this cause proceed further in conformity with the opinion of the Supreme Court of the United States, having been received and filed in this cause.
It is ordered that the mandate of this court, heretofore issued in this cause, be, and the same is hereby, recalled, and it is further ordered and adjudged by this court that the said judgment heretofore entered by this court on November 18, 1936, be, and the same is hereby, vacated. It is further ordered and adjudged by this court that the decision entered in this cause on July 18, 1935, by the United States Board of Tax Appeals, be, and the same is hereby, affirmed.